DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Background
The following is an explanation of the most recent prosecution history related to this application:
Claim set as part of a Request for Continued Examination on 02 April 2020 (hereinafter referred to as “Original Claims”)
Examiner filed a Non-final Rejection on 09 June 202
Amended claim set filed as part of Applicant’s Remarks on 30 September 2020 (hereinafter referred to as “Amended Claims”)
Examiner filed Notice of Non-Compliant Amendment on 01 February 2021
Applicant’s Remarks to Notice of Non-Compliant Amendment filed on 19 February 2021 (includes Amended Claims)

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 19 February 2021 is acknowledged.  The traversal is on the ground(s) that the examiner has misinterpreted the amendments as claiming a related, but different invention, and applicant believes that the claim amendments claims a narrower embodiment of the originally claimed invention.  This is not found persuasive because the claim amendments made have changed the scope of the invention because none of the claims are directed to the original invention.


Submitted claims 1 and 8 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Related inventions are distinct if the inventions, as claimed, are not connected in at least one design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and obvious) over the other (though they may each be unpatentable over the prior art). The originally claimed and presently claimed inventions as claimed:
do not overlap in scope. The originally claimed invention comprises retrieving business related data, analysis parameters and control commands and performing analytical functions and transformations on the retrieved data based on goals and needs specified by users; using the analysis results and transformations, along with supplemental data, to determine business planning and risk parameters; and using the determined business planning and risk parameters as inputs for a parameterized discrete event simulation to generate simulations which are used to automatically develop an operational plan meeting target goals with acceptable risk levels. The presently claimed invention comprises retrieving a single business venture candidate comprising multiple actions and input parameters representing different variants of the candidate, as well as supporting information for the candidate; performing multiple analyses on the candidate, where each analysis compares one or more of the actions with the supporting information, using input parameters which are modified to be different for each analysis, to assign a confidence level to each business action as a weighted calculation of the random variable distribution of the comparison of business actions and supporting information as impacted by the input parameters and to generate a result comprising a probability of success 
are not obvious variants, by the differences presented in (a).
have a materially different design, mode of operation, function or effect. The two inventions are used in materially different processes: analyzing business data based on goals and needs to determine planning and risk parameters which are used as inputs to a parameterized discrete event simulator to develop an operational plan which meets target goals and risk levels for the originally presented invention versus analyzing different variants of a business venture candidate by comparing business actions to determine a confidence level for each business action as a weighted calculation of the random variable distribution of the comparison of business actions which is used to generate a probability of success used to select a variant in the currently presented invention.
See MPEP 802.01(II) and 806.05(j) for “related but distinct” inventions.

Restriction for examination purposes as indicated is proper because the originally presented and currently presented inventions are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
While the groupings are classified together, the groupings have a separate status in the art because the originally presented invention is directed towards developing an operational plan meeting targets goals and risk levels by analyzing business data and performing parameterized discrete event simulations on parameters determined by the analysis, and the currently presented invention is directed towards selecting a variant of a business venture candidate based on a probability of success determined by a confidence score assigned based 
While the groupings are classified together, the groupings will require different fields of search because the originally presented invention comprises performing parameterized discrete event simulations using business data to develop an operational plan meeting targets goals and risk levels and the currently presented invention comprises selecting a given variant of a business venture candidate based on a generated probability of success by determining confidence levels for each business action as a weighted calculation of the random variable distribution of the comparison. These two purposes will require distinct search queries directed to different functions of the invention, despite being similarly classified. The originally presented invention is classified in the class of G06Q 10/0637 “Strategic Management or Analysis” for providing direction to a business by formulating a planned course of action based on business data, target goals and risk data. However, the currently presented invention would be classified in the class of G06Q 10/06375 “Prediction of Business Process Outcome or Impact Based on a Proposed Change” for determining the highest possibility of success of a business action from a given set of variants for a business candidate.

Response to Arguments
Overview
The applicant argues that the Amended Claims claim a narrower embodiment of the originally-filed claims. Applicant notes:
The originally-filed claims were very broadly stated and, as a result, the broadest reasonable interpretation of those claims read on a large body of originally-filed art. The amended claims are intended to be a narrower embodiment of the invention drafted so that the claims would not read on such a large body of originally-filed art. Since the applicant intended to make the claims narrower and more concrete to overcome the cited references, the applicant also took the opportunity to restructure the claims to make them more readable, and to resolve an ambiguity as to the number of computing devices on which the system was operating (not an issue raised by the examiner, but one that was noticed in redrafting the claims). However, the amount of changes to the claims should not be taken as an attempt to change the nature of the invention. The applicant respectfully requests that the examiner reconsider the restriction requirement in light of the following arguments that the amended claims are a narrower embodiment of the originally-filed claims.
While applicant argues that the Amended Claims provide a narrower embodiment of the originally-filed claims, in reality, the Amended Claims provide a related invention that is materially different in design, operation and effect and wherein one invention is patentable over the other invention (although they may each be unpatentable over the prior art).
As will be demonstrated below, the Original Claims and the Amended Claims claim two materially different and distinct inventions. The invention claimed in the Original Claims three modules, a business data retrieval engine, a business data analysis engine and an automated planning and value at risk estimation module, each of which performs various processes. The Original Claims use the business data retrieval engine to retrieve data which is stored and used by the business data analysis engine for analytical functions and transformations where the results of the analyses and transformations are used by the automated planning and value at risk estimation module to generated inputs for a simulation engine that runs simulations to develop an operational plan. The invention claimed in the Original Claims retrieves business data as well as analysis parameters and control 
While the invention claimed in the Amended Claims provided for the same three modules (except that the name of the automated planning and value at risk estimation module is shortened to automated planning module), each of the modules performs entirely different processes. Further, the structure of the modules is entirely different. The automated planning module request data from the business data retrieval engine and used the data to perform analyses to develop probabilities of success for contemplated business actions of a business venture candidate which are sent to the business data analysis module for selection and display. While, like the invention claimed by the Original Claims, the invention claimed by the Amended Claims also uses business related data, that is the extent of the similarities between the two claimed inventions. The claimed invention of the Amended Claims receives a business venture candidate comprising contemplated business actions and input parameters representing possible variants of the business venture candidate and, on request, supporting information. Using the candidate, parameters and supporting data, the claimed invention performs a plurality of analyses each comparing business actions and supporting information where, for each analysis, an input parameter is modified. For each analysis, a confidence level is assigned to each business action as a weighted calculation of the random variable distribution of the comparison of the business action with the supporting information as impacted by the parameters. Based on the 

Module Name Change
Applicant notes that the Amended Claims contain the same three operative components of the Original Claims, with the exception of the label “automated planning and value at risk estimation module” in the Original Claims is shortened to “automated planning module” in the Amended Claims. Applicant argues that this change is not material (Applicant’s Remarks, dated 19 February 2021, p. 10). Examiner agrees with applicant that the shortening of a module name is immaterial.

Order of Modules
Applicant notes that the order of the modules was switched in order to improve readability. Applicant argues that this is an immaterial change (Applicant’s Remarks, dated 19 February 2021, p. 10). Examiner notes that in general moving modules around may not necessarily create a material change, however, in this particular case, the order of the modules not only changed in the claim language but the order of operation performed by the modules in the overall process of the claim has changed. Examiner respectfully disagrees with applicant that this change is immaterial and will address this issue below when discussing each module separately.

Ambiguity in Number of Devices
Applicant argues that there was an ambiguity regarding the number of devices required as each component of the Original Claims was “operating on ... a computing device,” and a clarification was made that the claimed invention of the Amended Claims operates on one computing device with three 

Preamble
Applicant argues that the preamble has not changed from the Original Claims to the Amended Claims. Applicant notes that “preambles are generally not considered to be limiting of the invention” (Applicant’s Remarks, dated 19 February 2021, p. 10). In this particular case, Examiner agrees. Examiner notes that the preamble was not addressed in the Notice of Non-Compliant Amendment, that the preamble has little, if any, patentable weight in this particular case, and is immaterial to the arguments regarding the noncompliance of the Amended Claims.

Automated Planning Module (Automated Planning and Value at Risk Estimation Module)
Applicant argues that the operation of the automated planning module of the Amended Claims is a narrower version of the automated planning and value at risk estimation module of the Original Claims. Specifically, applicant argues that the Amended Claims for this module do the same things as the corresponding module in the Original Claims, except that the Amended Claims use more specific types of data and more specifically-defined types of analysis. Applicant notes:
For example, the “business venture candidate” and the “supporting information” of the amended claims are clearly narrower types of the “business related data from a plurality of sources” in line 11 of the originally-filed claims, and the specific procedure for analysis of that information set forth in the amended claims is clearly narrower than “performs a plurality of analytical functions and transformations on the retrieved data” set forth in line 18 of the originally-filed claims.
Examiner respectfully disagrees. 
The Original Claims recite:
wherein the automated planning and value at risk estimation module:
employs results of the data analyses and transformations performed by the business data analysis engine, together with supplemental data from a plurality of sources as well as any current campaign specific machine learning, commands and parameters from business process analysis authors to determine a plurality of business planning and risk parameters; and 
uses the determined business planning and risk parameters as inputs to a parameterized discrete event simulation carried out by a business path outcome simulation engine, wherein the business path outcome simulation engine carries out a plurality of parameterized discrete event simulations to automatically develop an operational plan that meets target business goals with acceptable risk levels. 
The Amended Claims recite:
an automated planning module ... to:
receive a business venture candidate for analysis, the business venture candidate comprising a plurality of contemplated business actions and a plurality of input parameters representing possible variants of the business venture candidate;
request and receive supporting information from the business retrieval engine relevant to the business venture candidate;
instantiate a plurality of analysis jobs of the business venture candidate on a distributed cloud-based computing infrastructure, wherein:
each analysis job of a business venture candidate comprises a comparison of one or more of the contemplated business actions with supporting information;
at least one of the plurality of input parameters for each analysis job is modified to be different from the plurality of input parameters for each other analysis job;
a confidence level is assigned to each of the contemplated business actions as a weighted calculation of the random variable distribution of the comparison of the contemplated business action with the supporting information as impacted by the plurality of input parameters;
a result is obtained for each analysis job, the result comprising a probability of success based on the confidence level assigned to each of the contemplated business actions in the analysis job; and 
send results to a business data analysis engine;
As can be seen from the recited limitations above, the differences of the corresponding modules of the Original Claims and the Amended Claims, including the process performed by the modules, are materially different and the module as claimed in the Original Claims is independent and/or distinct from the module as claimed in the Amended Claims.

In the Original Claims, results of the data analyses and transformations are received from the business data analysis engine and simulations are run to develop an operational plan, while, in the Amended Claims, analysis of a candidate is performed, after receiving data from the business data retrieval engine to develop intermediate results which are then sent to the business data analysis engine. The order of the modules is materially different. In the Original Claims, results are received from the business data analysis engine and the final processing steps are performed, but, in the Amended Claims, data is analyzed, using information from the business data retrieval engine, and the results of the analyses are sent to the business data analysis engine for further processing.
In the Original Claims, the results [of the business data analysis engine] are received along with additional supplemental data to determine parameters, while, in the Amended Claims, the data is received, supporting information received through request to another module, and a plurality of analysis jobs are performed on the data on a distributed cloud-based computing system. The data, retrieval of the data and the processes performed on the data 
In the Original Claims, using the parameters, the module performs a plurality of parameterized discrete event simulations using a business path outcome simulation engine to automatically develop an operation plan that meets target goals with acceptable risks, while, in the Amended Claims, analyses are performed on the business venture candidate by differing input parameters and comparing business action to determine a confidence score of the action to determine a probability of success. The processes of the modules are materially different. In the Original Claims, parameterized discrete event simulations are carried out by a business path outcome simulation engine to automatically develop an operational plan that meets target business goals with acceptable risk levels. However, in the Amended Claims, an analysis is performed by comparing contemplated business actions with supporting information to develop a plurality of confidence levels used to develop a plurality of probabilities of success.
As demonstrated above, the claims are materially different and distinct. The Original Claims retrieve results of the analyses performed by the business data analysis engine to perform simulations to develop an operational plan, while the Amended Claims retrieve data, including from the business 
While applicant argues that the Amended Claims are a narrower version of the Original Claims, it is clear, that this is not true. First, while both modules use business related data and the description of the business data in the Amended Claims may be narrower than the business data in the Original Claims, the Original Claims use results from analysis of the business data and additional analysis parameters while the Amended Claims perform analysis on the business data. Additionally, the Original Claims use results from the plurality of analytical functions and transformations performed by the business data analysis engine, not perform the analysis, to generate inputs for simulations. The Amended Claims perform the analysis to generate confidence levels and probabilities of success.

Business Data Retrieval Engine
Applicant argues that the operation of the business data retrieval engine of the Amended Claims is a narrower version of the business data retrieval engine of the Original Claims. Specifically, applicant argues that, from the Amended Claims, the limitation receive a plurality of supporting information from a plurality of sources on the Internet, the supporting information comprises information from current business conditions, infrastructure, ongoing venture status, financial status, market conditions and world events is “unarguable a narrower version of the originally-filed claims” which states retrieves a plurality of business related data from a plurality of external sources. Examiner respectfully disagrees. 
The Original Claims recite:
wherein the business data retrieval engine:
retrieves a plurality of business related data from a plurality of external sources;
retrieves a plurality of analysis parameters and control commands from human interface devices or from one or more command and control storage devices; and
stores accumulated retrieved information for processing by the business data analysis engine;

a business data retrieval engine ... to:
receive a request for supporting information from the automated planning module, the request being related to the business venture candidate;
retrieve a plurality of supporting information from a plurality of sources on the Internet, the supporting information comprising information selected from current business conditions, infrastructure, ongoing venture status, financial status, market conditions, and world events; and
send the supporting information to the automated planning module;
As can be seen from the recited limitations above, the differences of the corresponding modules of the Original Claims and the Amended Claims, including the process performed by the modules, are materially different and the module as claimed in the Original Claims is independent and/or distinct from the module as claimed in the Amended Claims.
As recited in the Original Claims, the business data retrieval engine retrieves business related data, as well as parameters and control commands from human interface devices and storage devices and stores the accumulated information. However, as recited in the Amended Claims, the business data retrieval engine receives a request for information from the automated planning module, retrieves the requested information and sends the information to the automated planning module. Therefore, the module in the Original Claims is distinct from the module in the Amended Claims. 
In the Original Claims, business data and analysis parameters are retrieved, while, in the Amended Claims, only business data is retrieved. While both modules retrieve business data, the additional data retrieved by the Original Claims adds a material difference. The additional analysis parameters and control commands are necessary in the Original Claims to perform the analyses and transformations. Further, the parameters and control commands use human interface devices to retrieve data.
In the Original Claims, the data retrieved is stored until needed for processing, while, in the Amended Claims, the data is retrieved upon request and sent to the requesting module. The 
In the Original Claims, the data is stored for processing by the business data analysis engine, while in the Amended Claims, a request for data retrieval is made by the automated planning module and, once retrieved, the data is sent to the automated planning module. The order of the modules is materially different. In the Original Claims, data retrieved data is used by the business data analysis engine, but, in the Amended Claims, the data is requested and sent to the automated planning module.
As demonstrated above, the claims are materially different and distinct. The Original Claims retrieve business data and analysis parameters and store the accumulated information for use by the business data analysis engine, while the Amended Claims retrieve business data upon request from the automated planning module and send the retrieved data to the requesting module. 
While applicant argues that the Amended Claims are a narrower version of the Original Claims, it is clear, that this is not true. First, while both modules retrieve business data and the description of the business data in the Amended Claims may be narrower than the business data in the Original Claims, the Original Claims retrieve additional data, i.e., analysis parameters and control commands, which are necessary for other steps in the claim. Additionally, the Original Claims retrieve data from materially different sources, including human interface devices, and perform an entirely different process, including providing the data to different modules.

Business Data Analysis Engine
Applicant argues that the operation of the business data analysis engine of the Amended Claims is a narrower version of the business data retrieval engine of the Original Claims. Specifically, applicant  select and display the variant of the business venture candidate representing the highest probability of success is “unarguable a narrower analysis, and is therefore a narrower version of the originally-filed claims” which states performs a plurality of analytical functions and transformations on retrieved data based upon specific goals and needs set forth in a current campaign (Applicant’s Remarks, dated 19 February 2021, p. 12). Examiner respectfully disagrees. 
The Original Claims recite:
wherein the business data analysis engine:
retrieves a plurality of data of a plurality of data types from the business data retrieval engine;
performs a plurality of analytical functions and transformations on the plurality of retrieved data based upon a plurality of specific goals and needs set forth in a current campaign by business process analysis authors;
The Amended Claims recite:
a business data analysis engine ... to:
receive the results from the automated planning module; and
select and display the variant of the business venture candidate representing the highest probability of success.
As can be seen from the recited limitations above, the differences of the corresponding modules of the Original Claims and the Amended Claims, including the process performed by the modules, are materially different and the module as claimed in the Original Claims is independent and/or distinct from the module as claimed in the Amended Claims.
As recited in the Original Claims, the business data analysis engine retrieves data of various data types from the business data retrieval engine and performs analytical functions and transformations on the data based on specific goals and needs set forth in a campaign by the business process analysis authors. However, as recited in the Amended Claims, the business data analysis engine retrieves results from the automated planning module, and displays the variant candidate with the highest probability of 
In the Original Claims, data is received from the business data retrieval engine, while, in the Amended Claims, results are received from the automated planning module. The order of the modules is materially different. In the Original Claims, data is retrieved from the business data retrieval engine, but, in the Amended Claims, the results are received from the automated planning module.
In the Original Claims, data is received and analysis and transformations are performed based on goals and needs set forth in a campaign by the authors of the business process analysis, while, in the Amended Claims, the results [of the analysis from the automated planning module] are received. The processes performed by the modules are materially different. In the Original Claims, analysis and transformations are performed on data based on goals and needs set out in a campaign which is set forth by the authors of the analysis process, while, in the Amended Claims, the results are simply received from the automated planning module, where the analyses are performed. Further, it is noted that the Original Claims require human interaction, i.e., a campaign set forth by the authors, while the Amended Claims require no human intervention.
In the Original Claims, once the analytical functions and transforms are performed, the results are used by the automated planning and value at risk estimation module for further steps in the algorithm, while, in the Amended Claims, the results have been previously determined and received, and the module just selects and displays the candidate representing the highest probability of success.

While applicant argues that the Amended Claims are a narrower version of the Original Claims, it is clear, that this is not true. First, selecting and display results is clearly not a narrower version of performing analysis and transformations of data based on a campaigned developed by the authors. Further, the Amended Claims retrieve different data from a different module and perform a completely different process.

Concluding Arguments
Applicant specifically argues the points highlighted in the Notice of Non-Compliant Amendment, including overlapping scope, obvious variants, materially different design, mode of operation, function or effect, and classification.
Scope
Applicant argues that the Amended Claims are a narrower embodiment of the originally-filed claims. Applicant state:
The examiner's focus on the specific wording (e.g., use of  "confidence level" and "probability of success" in the amended claims versus the use of the broader term "risk" in the originally filed claims) is misplaced. For example, a "probability of success" in making a business decision is inherent in the broader term "business risk." The originally-filed claims are broad enough to cover the narrower embodiment represented by the amended claims.
While applicant argues the Examiner focuses on the wording and such wording is misplace, it is clear from the discussion above that Examiner’s focus is not on the wording but the input, process and output.

Input
Original Claims – business related data from external sources and analysis parameters and control commands from human interface devices or from command and control storage devices
Amended Claims – a business venture candidate comprising a plurality of contemplated business actions and a plurality of input parameters representing possible variants of the business venture candidate; supporting information comprising information selected from current business conditions, infrastructure, ongoing venture status, financial status, market conditions and world events
Process
Original Claims – perform a plurality of analytical functions and transformations of the retrieved data based upon specific goals and needs set forth in a current campaign by business process analysis authors; employ results of data analyses and transformations performed by the business data analysis engine, together with available supplemental data from a plurality of sources as well as any current campaign specific machine learning, commands and parameters from business process analysis authors to determine a plurality of business planning and risk parameters; and use the determined business planning and risk parameters as inputs to a parameterized discrete event simulation carried out by a business path outcome simulation engine, wherein the business path outcome simulation engine carries out a plurality of parameterized discrete event simulations to automatically develop an operational plan that meets target business goals with acceptable risk levels
Amended Claims – instantiate a plurality of analysis jobs of the business venture candidate on a distributed cloud-based computing infrastructure, wherein: each analysis job of a business venture candidate comprises a comparison of one or more of the contemplated business actions with supporting information; at least one of the plurality of input parameters for each analysis job is modified to be different from the plurality of input parameters for each other analysis job; a confidence level is assigned to each of the contemplated business actions as a weighted calculation of the random variable distribution of the comparison of the contemplated business action with the supporting information as impacted by the plurality of input parameters; a result is obtained for each analysis job, the result comprising a probability of success based on the confidence level assigned to each of the contemplated business actions in the analysis job; and select and display the variant of the business venture candidate representing the highest probability of success
Output
Original Claims – an operational plan that meets target business goals with acceptable risk levels
Amended Claims – the variant of the business venture candidate representing the highest probability of success 
As noted above while both the Original Claims and the Amended Claims have three modules, the structure, order and processes performed by the modules is entirely different. Further, as noted, the input data, while business related, is materially different and used at different points in the process. Additionally, as demonstrated above, the processes are materially different. Lastly, the Original claims output an operational plan that meets target 
Obvious Variants
As noted above, the claimed invention of the Original Claims does not, in any way, overlap in scope with the claims invention of the Amended Claims. Therefore, for the same reasons, the claimed inventions of the Original Claims and the Amended Claims are not obvious variants. 
Materially Different Design, Mode of Operation, Function or Effect
Applicant argues, similarly to the above arguments, that the Amended Claims are a narrower embodiment of the originally-filed claims. Examiner respectfully disagrees.
Design
As noted above while both the Original Claims and the Amended Claims have three modules, the structure, order and processes performed by the modules is entirely different. Further, as noted, the input data, while business related, is materially different and used at different points in the process. Additionally, as demonstrated above, the processes are materially different. Lastly, the Original claims output an operational plan that meets target business goals with acceptable risk levels while the Amended Claims output the variant with the highest probability of success, even if that probability shows very little success. Therefore, because the claimed inventions have a different structure and organization, different inputs, a different overall process, as well as different 
Mode of Operation
As demonstrated above, not only are the overall processes materially different, the processes performed by each of the modules are materially different. In addition to having materially different processes, the claimed inventions use different inputs for the different processes to generate materially different results. Therefore, the modes of operation for each of the claimed inventions are materially different. 
Function or Effect
As demonstrated above, the claimed invention of the Original Claims and the claimed invention of the Amended Claims have materially different overall processes, as well as materially different process for each of the modules. As a result, the output from the Original Claims is an operational plan that meets target business goals with acceptable risk levels. However, the output from the Amended Claims is simply the variant of the business venture candidate with the highest probability of success, even if that probability does not actually indicate success. Therefore, the claimed inventions do, in fact, have materially different functions and effects.

Classifications
Applicant argues that classifications are a matter of interpretation and this issue does not materially impact the search. Specifically, applicant states:
The examiner's classifications are a matter of interpretation, and the applicant believes that the classifications would not change. Even if the examiner is 
Examiner respectfully disagrees. While Examiner agrees that classifications are subjective and a matter of interpretation, Examiner notes that the search performed for the Original Claims is materially impacted by the Amended Claims. As notes above, the two inventions have materially different designs, modes of operation, functions and effect. Further, the two inventions do not overlap in scope nor are the obvious variants of each other. Therefore, the two inventions would require distinct search queries directed to materially different inventions, despite being related inventions.

For the reasons noted above, the invention of the Amended Claims, while related, is distinct, from the invention of the Original Claims, because, as claimed, the inventions are not connected in at least one design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is patentable (noel and obvious) over the other (though they may each be unpatentable over the prior art).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125